          CASE 0:21-cv-00084-MJD-BRT Doc. 25 Filed 08/11/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                       COURT FILE NO. 21-CV-84 (MJD/BRT)


Debra Landwehr,

                      Plaintiff,

vs.

Synchrony Bank, N.A.,

                      Defendant.


                           Order of Dismissal with Prejudice


         Based upon the Stipulation for Dismissal with Prejudice, ECF Document No. 23, IT

IS HEREBY ORDERED AND ADJUDGED that the above-entitled action be and the same

is hereby dismissed with prejudice on the merits and without costs or attorney fees to any

party.

         LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 11, 2021                    s/Michael J. Davis
                                          Honorable Michael J. Davis
                                          United States District Court
